Name: 82/870/EEC: Council Decision of 16 December 1982 extending the collection of information concerning the activities of carriers participating in cargo liner traffic in certain areas of operation, carried out under Decisions 79/4/EEC, 80/1181/EEC and 81/189/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-28

 Avis juridique important|31982D087082/870/EEC: Council Decision of 16 December 1982 extending the collection of information concerning the activities of carriers participating in cargo liner traffic in certain areas of operation, carried out under Decisions 79/4/EEC, 80/1181/EEC and 81/189/EEC Official Journal L 368 , 28/12/1982 P. 0042 - 0042 Spanish special edition: Chapter 07 Volume 3 P. 0140 Portuguese special edition Chapter 07 Volume 3 P. 0140 *****COUNCIL DECISION of 16 December 1982 extending the collection of information concerning the activities of carriers participating in cargo liner traffic in certain areas of operation, carried out under Decisions 79/4/EEC, 80/1181/EEC and 81/189/EEC (82/870/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 84 (2) thereof, Having regard to Council Decision 78/774/EEC of 19 September 1978 concerning the activities of certain third countries in the field of cargo shipping (1), Having regard to the proposal for a Decision submitted by the Commission, Whereas the information collected under Decisions 79/4/EEC (2) and 80/1181/EEC (3) give grounds for concern about the competitive position of Member State shipping companies because of the nature of the competition which they face from certain carriers in the areas of operation referred to in Annex II of Decision 79/4/EEC; whereas the collection of information about traffic in these areas should therefore continue; Whereas it is desirable to obtain a more complete picture of traffic between the EEC and the countries mentioned in Article 2 of Decision 80/1181/EEC, the detailed rules for which are established in Decision 81/189/EEC (4); whereas the collection of information about this traffic should therefore continue, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 79/4/EEC is hereby amended as follows: '31 December 1982' shall be replaced by '31 December 1984'. Article 2 Article 1 of Decision 81/189/EEC is hereby amended as follows: '31 December 1982' shall be replaced by '31 December 1984'. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 December 1982. For the Council The President A. MELCHIOR (1) OJ No L 258, 21. 9. 1978, p. 35. (2) OJ No L 5, 9. 1. 1979, p. 31. (3) OJ No L 350, 23. 12. 1980, p. 44. (4) OJ No L 88, 2. 4. 1981, p. 32.